440 F.2d 793
Clarence VINCENT, Plaintiff-Appellant,v.ROYAL GLOBE INSURANCE COMPANY et al., Defendants-Appellees.Mrs. Hilda Mae Smith HONORE, Individually, et cetera, etal., Plaintiffs-Appellants,v.McDONNELL & MILLER, INC., et al., Defendants-Appellees,Great American Insurance Company, Intervenor-Appellant.No. 30807 Summary Calendar.**Rule 18, 5th Cir.; Isbell Enterprises, Inc.v.Citizens Casualty Company of New York et al., 5th Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Feb. 26, 1971.

Arthur Cobb, Baton Rouge, La., for Mrs. Hilda Mae Smith Honore, etc., and others.
W. S. McKenzie, Taylor, Porter, Brooks & Phillips, Baton Rouge, La., for intervenor-appellant.
Kenneth C. Scullin, Boris Navratil and Maurice J. Wilson, of Breazeale, Sachse & Wilson, Baton Rouge, La., for McDonnell & Miller, Inc.
Appeals from United States District Court for the Eastern District of Louisiana; E. Gordon West, Chief Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed.  See Local Rule 21.1  Boeing Company v. Shipman, 411 F.2d 365 (5th Cir. 1969).



1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966